Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 13 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand-Gasselin et al. ("Tunable and Reversible Aggregation of Poly(ethylene oxide-st-propylene oxide) Grafted Gold Nanoparticles", Langmuir, 2010, Vol. 26, No. 14, pp. 12321-12329)(referred to herein as DG) in view of Gilroy et al. (“Dimerization of Colloidal Particles through Controlled Aggregation of Enhanced Properties and Applications” Focus Review to Chemical Asian Journal, 07/2016, pp. 1-35.
Regarding claim 1-3 and 30-31, DG teaches that it is known to both cause and reverse the aggregation of gold nanoparticles coated with an amphiphilic coating (abstract)(scheme 3)(see Polymer Corona Composition Effect) a colloid using temperature variation. DG fails to teach wherein the aggregation is caused by solvent addition. However, Gilroy teaches that it is known to control the aggregation of colloidal suspensions by the addition of solvent material that it in turn modulates the dielectric constant of the collective solvent (see section 3.2). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the aggregation of the composition of DG wherein the aggregation of the composition of DG is already shown by DG to be desirable by using the solvent addition technique of Gilroy to control the aggregation of DG.  Further it is noted that Gilroy, in the cited section, specifically teaches an exemplary material in hexane.
Regarding claim 9, the teachings of DG in view of Gilroy are as shown above.  DG in view of Gilroy fails to teach the surface charge of the nanoparticles present.  However, those of ordinary skill in the art at the time of the invention would readily recognize that the ability of the nanoparticles present to aggregate or to avoid aggregation would directly relate to the surface energy of the particles formed and therefore would be preferably controlled. Further Gilroy states that “the defining feature of a stable colloidal suspension is a relatively large energy barrier compared to the kinetic energy of the colloidal particles”, implying the overall energy of the particles in the colloid directly affects the ability of the colloid to remain colloidal. Therefore, in the absence of criticality of the specifically claimed surface charge range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the surface energy (i.e., charge) of the nanoparticles of DG in view of Gilroy in order to allow for control of the reversible aggregation of the nanoparticles of DG in view of Gilroy Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 13, DG teaches isolation of the agglomerated particles by centrifugation followed by redistribution (see Synthesis section).
Regarding claim 32, DG further teaches an embodiment wherein HCl is added to an existing KCl solution (see Thermosensitive Gold Nanoparticles) wherein HCl-KCl is a known buffer solution.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand-Gasselin et al. ("Tunable and Reversible Aggregation of Poly(ethylene oxide-st-propylene oxide) Grafted Gold Nanoparticles", Langmuir, 2010, Vol. 26, No. 14, pp. 12321-12329)(referred to herein as DG) in view of Gilroy et al. (“Dimerization of Colloidal Particles through Controlled Aggregation of Enhanced Properties and Applications” Focus Review to Chemical Asian Journal, 07/2016, pp. 1-35 as applied to claims 1-3, 9, 13 and 30-31 above and further in view of Coppersmith et al. (“Nanoparticle Biofunctionalization for Self-Assembly and Energy Transfer Applications” University of Syracuse Dissertations, 2015, pp.1-167).
Regarding claims 11-12, the teachings of DG in view of Gilroy are as shown above. DG in view of Gilroy fails to teach wherein the core particle coated with the amphiphilic coating for the purpose of aggregation is a quantum dot.  However, Coppersmith teaches that as well as the gold nanoparticle employed by DG in view of Gilroy, it is known in the art to functionalize quantum dots or fluorescent dyes (see abstract and section 2.1) in a similar manner using an amphiphilic polymeric.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the gold nanoparticles of DG in view of Gilroy with the quantum dots or fluorescent dyes of Coopersmith as a simple substitution of one known core particle for another in a similar application to obtain predictable results.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand-Gasselin et al. ("Tunable and Reversible Aggregation of Poly(ethylene oxide-st-propylene oxide) Grafted Gold Nanoparticles", Langmuir, 2010, Vol. 26, No. 14, pp. 12321-12329)(referred to herein as DG) in view of Gilroy et al. (“Dimerization of Colloidal Particles through Controlled Aggregation of Enhanced Properties and Applications” Focus Review to Chemical Asian Journal, 07/2016, pp. 1-35 as applied to claims 1-3, 9, 13 and 30-31 above and further in view of Liedberg et al. (USPGPub 2012/0202218).
Regarding claims 15-16, the teachings of DG in view of Gilroy are as shown above. DG in view of Gilroy fails to teach wherein the nanoparticles are further conjugated to a functional agent which may be an antibody.  However, Liedberg teaches that is known to attach antibodies [0020] to reversibly aggregatable nanoparticles [0054] for the purpose of employing them as detectors for a given analyte (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reversibly aggregatable nanoparticles of DG in view of Gilroy with the antibody conjugation of Liedberg in order to allow the nanoparticles of DG in view of Gilroy to be employed in analyte detection operations.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Durand-Gasselin et al. ("Tunable and Reversible Aggregation of Poly(ethylene oxide-st-propylene oxide) Grafted Gold Nanoparticles", Langmuir, 2010, Vol. 26, No. 14, pp. 12321-12329)(referred to herein as DG) and further in view of Gilroy et al. (“Dimerization of Colloidal Particles through Controlled Aggregation of Enhanced Properties and Applications” Focus Review to Chemical Asian Journal, 07/2016, pp. 1-35 and further in view of Liedberg et al. (USPGPub 2012/0202218) as applied to claims 15-16 above and further in view of Phan et al. (USPGPub 2005/0106713).
Regarding claims 23-25, DG teaches that it is known to both cause and reverse the aggregation of gold nanoparticles coated with an amphiphilic coating (abstract)(scheme 3)(see Polymer Corona Composition Effect) a colloid using temperature variation. DG fails to teach wherein the aggregation is caused by solvent addition. However, Gilroy teaches that it is known to control the aggregation of colloidal suspensions by the addition of solvent material that it in turn modulates the dielectric constant of the collective solvent (see section 3.2). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the aggregation of the composition of DG wherein the aggregation of the composition of DG is already shown by DG to be desirable by using the solvent addition technique of Gilroy to control the aggregation of DG.  Further it is noted that Gilroy, in the cited section, specifically teaches an exemplary material in hexane. DG in view of Gilroy fails to teach wherein the nanoparticles are further conjugated to a functional agent. However, Liedberg teaches that is known to attach antibodies [0020] to reversibly aggregatable nanoparticles [0054] for the purpose of employing them as detectors for a given analyte (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reversibly aggregatable nanoparticles of DG in view of Gilroy with the antibody conjugation of Liedberg in order to allow the nanoparticles of DG in view of Gilroy to be employed in analyte detection operations. The teachings of DG in view of Gilroy and further in view of Liedberg are as shown above. DG in view of Gilroy and further in view of Liedberg are as shown above.  DG in view of Gilroy and further in view of Liedberg fails to teach wherein the detection takes place as claimed.  However, Phan teaches that a known use of fluorescent particles capable of binding to capture reagents such that those wherein capture reagents may be used to mark and measure specific amounts of a given analyte by the capture reagent bound to a fluorescent particle binding to a given analyte to form a complex, wherein the amounts of said analyte are measured downstream in a measurement area [0223] wherein the device type employed is a type of lateral flow device [0154].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the detection of DG in view of Gilroy and further in view of Liedberg using the method of  Phan because Phan shows that his detection method is suited for the detection of analyte present using particles similar to those of DG in view of Gilroy and further in view of Liedberg.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717